NORTHCUTT, Judge.
Andrew Richardson appeals the postcon-viction court’s order denying his motion for postconviction relief filed under Florida Rule of Criminal Procedure 3.850. Because Richardson alleged he received a mandatory sentence of life without the possibility of parole for a first-degree murder he committed at the age of seventeen, we reverse the postconviction court’s order summarily denying the claim as untimely and remand the case for further proceedings consistent with Toye v. State, 133 So.3d 540 (Fla. 2d DCA 2014), and Miller v. Alabama, — U.S. —, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012).
Reversed and remanded.
SILBERMAN and CRENSHAW, JJ, Concur.